DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This office action is in response to U.S. Patent Application No.: 17/116,340 filed on 12/9/2020 with effective filing date 8/14/2018. Claims 16-30 are pending.
Double Patenting
3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-30 are rejected on ground of nonstatutory double patenting as being unpatentable overs claim 1-15 of US 10,893,289. Although the claims at issue are not identical, they are not patentably distinct from each other. 


US 10893289
Current Application
1. An image decoding method, by a decoding apparatus, comprising: constructing a merge candidate list for deriving motion information of subblock units of a current block, wherein the merge candidate list includes inherited affine candidates and constructed affine candidates; deriving control point motion vectors (CPMVs) for control points (CPs) of the current block based on the merge candidate list; deriving prediction wherein a maximum number of the inherited affine candidates is 2, wherein a first inherited affine candidate is derived from a left block group including a bottom-left corner neighboring block and a left neighboring block of the current block, wherein a second inherited affine candidate is derived from a top block group including a top-right corner neighboring block, a top neighboring block and a top-left corner neighboring block of the current block, wherein the CPs include a CP0, a CP1, and a CP2, and wherein the CP0 is a point at a top left position of the current block, the CP1 is a point at a top right position of the current block, and the CP2 is a point at a bottom left position of the current block.




18. The image decoding method of claim 16, wherein neighboring blocks of the top block group is checked in a second order, the second inherited affine candidate is derived based on a neighboring block coded by a first checked affine motion model, and the second order is an order from the top right corner neighboring block, to the top neighboring block, and to the bottom left corner neighboring block.
4. The image decoding method of claim 1, wherein candidate motion vectors for the CPs are derived based on neighboring blocks of the current block, and the constructed affine candidates are derived based on the candidate motion vectors for the CPs.
19. The image decoding method of claim 16, wherein the merge candidate list includes a constructed affine candidates, the constructed affine candidates are derived based on the candidate motion vectors for the CPs, and candidate motion vectors for the CPs are derived based on neighboring blocks of the current block.
5. The image decoding method of claim 4, wherein a candidate motion vector for the CP0 is derived as a motion vector of a first neighboring block determined to be available first when neighboring blocks of a first group are checked in 




22. The image decoding method of claim 21, wherein the first order is an order from the neighboring block A to the neighboring block B and to the neighboring block C in the first group, the second order is an order from the neighboring block D to the neighboring block E in the second group, and the third order is an order from the neighboring block F to the neighboring block G in the third group.
8. The image decoding method of claim 7, wherein the constructed affine candidates comprise a first constructed affine candidate including the candidate motion vector for the CP1, the candidate motion vector for the CP2, and the candidate motion vector for the CP3, when a reference picture for the first neighboring block, a reference picture for the second 


24. The image decoding method of claim 22, wherein the constructed affine candidates comprise a second constructed affine candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP1, when the reference picture for the first neighboring block and the reference picture for the second neighboring block are the same.
10. The image decoding method of claim 7, wherein the constructed affine candidates comprise a third constructed affine candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP2, when the reference picture for the first neighboring block and the reference picture for the third neighboring block are the same.
25. The image decoding method of claim 22, wherein the constructed affine candidates comprise a third constructed affine candidate including the candidate motion vector for the CP0 and the candidate motion vector for the CP2, when the reference picture for the first neighboring block and the reference picture for the third neighboring block are the same.
11. The image decoding method of claim 1, wherein the merge candidate list comprises a zero candidate when a number of the inherited affine candidates and the constructed affine candidates is smaller than a maximum candidate number of the merge candidate list, and the zero 

wherein a maximum number of the inherited affine candidates is 2, wherein a first inherited affine candidate is derived from a left block group including a bottom-left corner neighboring block and a left neighboring block, wherein a second inherited affine candidate is derived from a top block group including a top-right corner neighboring block, a top neighboring block and a top-left corner neighboring block, wherein the CPs include a CP0, a CP1, and a CP2, and wherein the CP0 is a point at a top left 


28. The image encoding method of claim 27, wherein neighboring blocks in the left block group are checked in a first order, the first inherited affine candidate is derived based on a neighboring block coded by a first checked affine motion model, and the first order is an order from the bottom left corner neighboring block to the left neighboring block.
14. The image encoding method of claim 12, wherein neighboring blocks of the top block group is checked in a second order, the second inherited affine candidate is derived based on a neighboring block coded by a first checked affine motion model, and the second order is an order from the top right corner neighboring block, to the top neighboring block, and to the bottom left corner neighboring block.
29. The image encoding method of claim 27, wherein neighboring blocks of the top block group is checked in a second order, the second inherited affine candidate is derived based on a neighboring block coded by a first checked affine motion model, and the second order is an order from the top right corner neighboring block, to the top neighboring block, and to the bottom left corner neighboring block.
15. A non-transitory computer-readable storage medium storing a bitstream, the bitstream, when executed, causing a decoding apparatus to wherein a maximum number of the inherited affine candidates is 2, wherein a first inherited affine candidate is derived from a left block group including a bottom-left corner neighboring block and a left neighboring block of the current block, wherein a second inherited affine candidate is derived from a top block group including a top-right corner neighboring block, a top neighboring block and a top-left corner neighboring block of the current block, wherein the CPs include a CP0, a CP1, and a CP2, and wherein the CP0 is a point at a top left position of the current block, the CP1 



Allowable Subject Matter
The prior art of record in particular, Chen et al. US 2018/0098063 A1 in view of H. Yang et al. Inter prediction and motion vector coding, JVET, July 2018 (IDS) does not disclose, with respect to claim 16, constructing a merge candidate list for deriving motion information of subblock units of the current block based on the first inherited affine candidate and the second inherited affine candidate; deriving control point motion vectors (CPMVs) for control points (CPs) of the current block based on the merge candidate list; deriving prediction samples for the current block based on the CPMVs; and generating a reconstructed picture for the current block based on the derived prediction samples, wherein the CPs include a CP0, a CP1, and a CP2, and wherein the CP0 is a point at a top left position of the current block, the CP1 is a point at a top right position of the current block, and the CP2 is a point at a bottom left position of the current block as claimed.  
Rather, Chen et al. discloses he method involves obtaining motion vector differences (MVDs) that indicate differences between motion vectors of control points of a current block and motion vector predictors (MVPs) in a selected affine MVP set from a bit stream. The motion vectors of the control points of the current block is determines based on the MVPs included in the selected affine MVP set and the MVDs. A predictive block is generated based on the motion vectors of the control points of the current block. The current block is reconstructed based on residual data and the predictive block. 
Similarly, H. Yang et al. discloses two categories of affine merge candidates are considered and pruned before inserted into the affine merge candidate list which is constructed separately from the normal merge candidate list. The first category of affine merge candidate is inherited affine merge candidate and could be further divided into two sub-categories depending the position of the merge candidates. Those affine merge candidates are checked in ascending index order. If the block is
coded using affine mode and the motion information is different from other affine merge candidates in the affine merge candidate list, the motion information will be inserted into the affine merge candidate list. 
The same reasoning applies to claim 12 & 15 mutatis mutandis.  
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRFAN HABIB whose telephone number is (571)270-7325. The examiner can normally be reached Mon-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 5712722988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Irfan Habib/               Examiner, Art Unit 2485